ae Démocratique du Congo Premier feuillet

linistère des Affaires Foncières
E e Province ùh 24
Direction des Titres Immobiliers At RAS, LEA SARERE —
Circonscription Foncière de  Tshopo-I--- R S sise
Division de SUTIES Beni TT DIU
mu à 8 à Titres Immobiliers.- Commune de : ë
ISANGI.- 3 PR e e
Territoire à AU ————————— "7
Lotissement : Yaholia M

Usage AGO

CONTRAT D'EMPHYTEOSE
N° as/rro r/A32 DU +20 /09/emêx
TERME DU BAIL DE VINGT-CINQ (25) ANS

ENTRE :
ngo représentée par

Province |

l

1°) La République Démocratique du Co
agissant en vertu des pouvoirs qui lui sont conférés par l'Ar
he 73-021 du 20 juillet 1973 et par l'article 14 sub. de l'Ordonnance
juillet 1974, ci-après dénommée "LA REPUBLIQUE", de première part ;

Le Gouverneur de
ticle 183 alinéa 4 de la Loi
n° 74-148 du O1

alité civile a éte

À « :

re ET :
La Société PLANTATIONS ET HUILERIES DU CONGO S.A, dont la personn
tobre deux mil deux ([.0. numéro 21 du 1°!

ERA féconnue par Décret N° 133/2002 du trente Qc
Pr hovembre 2002, page 34) et immatriculée au numéro CD /KIN /RCCM/14-B-5579,
LUS Identification Nationale A01148Y, ayant son siège social au numéro 1963 de l’Avenue Des
Poids Lourds dans la Commune de la Gombe à Kinshasa, représentée par Son Directeur
Général, Monsieur Zephyrin LUYIR DULA NUANISA,
prè dénommé “L'EMPHYTEOTE", de seconde part,
1L A ETE CONVENU CE QUI SUIT :
e 1 : La République concède au soussigné de seconde part, qui accepte un droit
 d'emphytéose sur une parcelle de Terre destinée à usage agricole, élevage, d'une
superficie de - ha 89 _ ares REP CEA %
» "située dans la Commune de. Territoire de Yahuma- … bortant le nom y SE 88
du plan cadastral et dont les limites sont représentées sous un liseré vert au
croquis dressé à l'échelle de 1 à.“ ème.

5 ans prenant cours le 2ole9 {20
durée égale pour autant que le
Sment aux obligations

t conclu pour un terme de 2

je 2 : Le présent contrat es
elé pour une

à l'expiration duquel | sera renouv
terrain ait été mis en valeur
contractuelles et réglementaires
La redevance annuelle fixée con

suivantes : H

et maintenu conforme
de l'emphytéose ;
formément au tari

f en vigueur et aux conditions

ANRSART

Prix de référence du terrain Deuxième feuillet
Redevance annuelle

1e année 20 % soit fc1738077 _

2ème année 30 % soit FC26.071,16- ET] fax

3ème année 40 % soit FC3476154

aème année 45 % soit FC39,106,73

5ème année 50 % soit FC4345193

ette
redevance et taxes rémunératoires sont payables annuellement et par anticipation le

emier janvier de chaque année chez le Comptable des Titres Immobiliers de - TSHOPO |

fticle 3 : L'Emphytéote est tenu d'occuper le terrain concédé dans les six mois et d'en
commencer la mise en valeur dans les dix-huit mois de la conclusion du présent
Contrat. l'Occupant est tenu de poursuivre de façon ininterrompue et de maintenir
la mise en valeur conformément à la destination du terrain.

Seront considérées comme mise en valeur :
a) Les terres sur Six dixièmes au moins de leur surface par des cultures

alimentaires, maraîchères ou fourragères.

ns de leur surface par es
enant au moins 100 plantes
e considérés comme des
+ et n'entreront pas en

uvertes sur six dixièmes au moi
fruitiers ou des palmiers, compr
et les papayers devant êtr
e temporairemen
bres fruitiers.

b) Les terres co
plantations d'arbres
à l'Hectare, les bananiers
plantes intercalaires n'occupant le sol qu
ligne de compte lors du dénombrement des ar

e leur surface par des
100 arbres l'Hectare, et
par Hectare de

rtes sur dix dixièmes au moins d

de boisement à raison d'au moins
e forêts et d'au moins 1.000 arbres

c) Les terres Couve
plantations d'arbres
pour les enrichissements d
boisernent en terrain découvert.

bres et arbustes, la densité minimum Sera déterminée de

Pour les autres ar
t et le Service de l'Agronomie.

commun accord avec l'Occupan
urages naturels ayant subi une

a) Les pâturages créés par l'Occupant et les pât

_ amélioration à effet permanent et approprié à l'élevage à caractère intensif ;
_ c'est-à-dire drainés ou irrigués si nécessaire et protégés contre l'érosion sur
bestiaux à l'élevage où à l'engrain dont le nombre

| | Jesquels seront entretenus des
CR REA + Fe A ar »
minimum sera fixé par le Service Vétérinaire en tenant comp

PER possibilités du sol et des conditions climatologiques.

te des espèces, des

110 piles terres sur lesquelles il aura été fait sur six. dixièmes au moins de leur
surface par des constructions et installations nécessaires à l'entreprise et
notamment sur place en vue de la surveillance. LES poulaillers, les porcheries,
abris, étables, dipping-tancks destinés au hétail, garage pour les véhicules,
magasins de stockage.

#

c) La mise en valeur doit être ratio
technique moderne.

nnelle et effectuée suivant les règles de la

0085487
Troisième et dernier feuillet

d) Les cultures sur le sol en déclivité seront établies parallèlement aux courbes de
niveau et toutes les mesures contre érosion seront prises.

e) La mise en valeur des terres ayant une inclinaison de 30 % est interdite de
même que le boisement dans un rayon de 75 m de source.

f) Les conditions de mise en valeur stipulées ci-dessus joueront séparément ou

simultanément pour toute surface.
r des charges de son droit par le

lon les modalités prescrites par les
973 et de ses mesures

Article 4 : L'Emphytéote aura la faculté de se libére
délaissement des fonds aux conditions et se
mesures d'exécution de la Loi n° 73-021 du 20 juillet 1

d'exécution.

. L'Emphytéote ne peut changer la destination du terrain concédé sans
l'autorisation expresse, écrite et préalable de l autorité qui a concédé le droit.

a à l'Emphytéote de faire toute diligence auprès des Autorités

temps utile, l'autorisation de bâtir et la
rtu de la législation sur l Urbanisme et sur les

Il appartiendr
compétentes en vue d'obtenir en
permission des travaux requise en ve
Circonscriptions Urbaines.

ne résulte pas des dispositions reprise ci-dessus, le présent
contrat est régi par les dispositions de la Loi n° 73-021 du 20 juillet 1973 portant
régime général des biens, régime foncier et immobilier et régime des sûretés,
spécialement en ses articles 61 à 79, 14 et 145 et 148 à 152, ainsi que S€$

mesures d'exécution.

* Pour tout ce qui

© 8 : (Clause spéciale)

: 9 : L'inexécution ou la violation d'une des conditions re
résiliation de plein droit du droit concédé.

à

prises ci-dessus entraînera (a

le 10 : Pour tout ce qui concerne l'exécution du présent contrat, les a Bivision décerent
ivision à ISANE

élire domicile, "LA REPUBLIQUE" dans les bureaux : — |
de Yahuma- -

MMEMPHYTEOTE" dans les bureaux de la Commune de :
Her le ne section K Rurale Six Cent Nonante SFR TE AE prdeitit)

rait en double expédition S MANS) VAN || 0 02e 20A Es —

AA
| VÆ TE E C, ‘5 f C74 / LA NC À
à 9; /Re Pic ét taxes rémunératoires | \ 9
3 #1. po montant total de FC. PROCRTE ab

Er: pour en. #
payées suivant quittance N° 24404 ét - du 02409 Ja48.-

n:

Là
LÉ
+ al a

emn? / 49 /201467

RER Et US

. Le Comptable

$

dé |
si

(1) Numéro cadastral en toutes lettres

$
| NNRRART

— me ms
em à

|
|
|

a |

-

nt

YHT
ETRA AI)

J41SVGV930391A47S

: 317394Vd
RTE AN M0
MANAYR 3010118871

à NOILI1S

Léa

